Citation Nr: 0901499	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-35 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2008, the veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  In an unappealed June 1957 rating decision, the 
originating agency continued a previous denial of a claim for 
service connection for bilateral hearing loss disability.

2.  The evidence received since the June 1957 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim, is not duplicative or 
cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for bilateral hearing loss 
disability and that the evidence of record is sufficient to 
his establish entitlement to service connection for that 
disability.  Therefore, no further development with respect 
to the matters decided herein is required under 38 U.S.C.A. 
§§  5103, 5103A (West 2002 and Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).  

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Initially, the Board notes that the claim for service 
connection for bilateral hearing loss disability was reopened 
and adjudicated on the merits in the February 2006 rating 
decision on appeal.  However, because the reopening of a 
claim is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits, the Board must determine this issue on its own.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection for bilateral hearing loss disability was 
first denied in a July 1948 rating decision.  In an 
unappealed June 1957 rating decision, the originating agency 
continued the prior denial of the claim after determining 
that evidence submitted since the last final decision was 
cumulative of evidence previously of record.

The evidence received since the June 1957 rating decision 
includes an undated audiogram, several written statements 
from the veteran, the hearing testimony of the veteran and 
his spouse, internet articles concerning stapedectomy and the 
causes of hearing loss, and the report of a January 2006 VA 
examination.

The undated audiogram reflects that the veteran's hearing 
acuity is impaired, although it does not describe his hearing 
loss disability in accordance with VA standards.  See 
38 C.F.R. § 3.385.

In his written statements and hearing testimony, the veteran 
explains that he first noted his diminished hearing acuity 
shortly after his release from active duty.  He also explains 
that he believes his hearing was impaired by scarlet fever, 
which he incurred in service, or by his in-service exposure 
to loud noises from engines and guns aboard his naval vessel.  
In addition, the veteran indicates that he underwent two 
stapedectomy procedures to treat his hearing loss.

Internet articles submitted by the veteran describe a 
stapedectomy and the possible causes of hearing loss.

The January 2006 VA examination report confirms that the 
veteran currently has bilateral sensorineural hearing loss 
disability.  The examiner opined that it is as least as 
likely as not that the diminished hearing acuity noted by the 
veteran after his release from active duty could have 
occurred as a result of his service noise exposure.  She also 
opined that the significant hearing loss demonstrated on 
physical examination was not consistent with the veteran's 
history of scarlet fever and/or exposure to engine room noise 
and that active service did not accelerate his otosclerosis.

The Board finds that the January 2006 VA examination report 
is new because it establishes a link between the veteran's 
bilateral hearing loss disability and active service.  This 
new evidence also is sufficient to establish a reasonable 
possibility of substantiating the claim because it is a 
medical opinion from a trained audiologist.  Accordingly, new 
and material evidence has been presented to reopen the claim.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
can be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted 
without medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
service.  Specifically, he maintains that he has experienced 
this disability since active duty, when he incurred scarlet 
fever and regularly was exposed to the loud noises produced 
by the engines and guns aboard a naval destroyer.

The veteran's service treatment records show that he was 
treated for scarlet fever, but they do not show that he 
experienced decreased hearing acuity during service.  
However, the veteran is competent to describe his in-service 
exposure to loud noises and his perception of his own 
diminished hearing.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Moreover, the Board has no reason to question the credibility 
of the veteran's statements and testimony concerning these 
facts.  In this regard, the Board notes that the veteran's 
service records confirm that he served aboard a destroyer as 
a motor machinist's mate and that written statements from the 
veteran's sister and former shipmates note that they observed 
his diminished hearing acuity both during and shortly after 
service.

The post-service medical evidence of record reflects that the 
veteran currently has bilateral sensorineural hearing loss 
disability.  The January 2006 VA examination report confirms 
the diagnosis in accordance with 38 C.F.R. § 3.385.

With respect to medical nexus, the January 2006 VA examiner 
stated that the significant bilateral hearing loss disability 
demonstrated by the veteran on examination was not consistent 
with a history of scarlet fever or exposure to engine room 
noise.  However, the examiner also opined that that it is as 
least as likely as not that the early changes in the 
veteran's hearing were related to his service noise exposure.  
Since the examiner attributes the veteran's bilateral hearing 
loss disability, at least in part, to his naval service, and 
since there is no other contrary medical opinion of record, 
service connection for bilateral hearing loss disability is 
warranted.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for bilateral 
hearing loss disability is granted.

Service connection for bilateral hearing loss disability is 
granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


